Campbell, J.,
delivered the opinion of the court.
Chapter 55 of the Code of 1880 creates a lien, i. e., a binding charge, on all water craft, good against all the world, and-to continue for six months, in which to commence judicial proceedings in the State or United States court according to the exigency. A purchaser without notice during the existence of the lien takes the subject of his purchase cum onere.
The lien may (be enforced in a chancery court, the appropriate tribunal for enforcing liens. This chapter is entirely separate from and independent of the mechanics’ lien law, chapter 53 of the code, and the lien it creates is not subject to any of the provisions of chapter 53. Its enactment was suggested by the decisions of the Supreme Court of the United States, and the plan adopted to meet them was to create the lien, and leave its enforcement to the appropriate tribunal determinable by the facts of each case.

Reversed and decree here.